Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on March 28, 2022 is acknowledged.
Claims 1-17 are currently pending and an Office action on the merits follows.
Response to Arguments
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 28, 2022.
Drawings
The drawings submitted on July 23, 2020 have been reviewed and accepted by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. US 10,925,074 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the broadened claims of the present application are anticipated by the more narrow claims elements of the U.S. Patent/co-pending application.  
Claim(s) 1, 2, 17 is/are anticipated by claim 1 of the U.S. Patent/co-pending application.  Claim(s) 3 is/are anticipated by claim 2 of the U.S. Patent/co-pending application.  Claim(s) 5 and 7 is/are anticipated by claim 4 of the U.S. Patent/co-pending application.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2016/0182198 A1 (herein “Won”).

Consider claim 1, Won teaches an electronic device for spectrum management (see Won Fig. 4B note communication entity 300), comprising: 
processing circuitry configured to generate measurement configuration information that comprises a measurement manner comprising at least one of the following manners: a wireless network management device managed by the electronic device performs measurement, and one or more specific nodes of the wireless network management device perform measurement (see Won Fig. 4A, Fig. 4B, [0060] note the communication entity 300 configures the reference signal and inference measurement wireless resources of the radio access points); and 
perform control to transmit the measurement configuration information to one or more wireless network management devices (see Won Fig. 4A, Fig. 4B, [0060] note the communication entity 300 transmits the reference signal and interference measurement wireless resources to the radio access point 120).
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 1.

Consider claim 2,  The electronic device according to claim 1, wherein the processing circuitry is further configured to: perform control to receive a measurement result from the one or more wireless network management devices, for determining resource allocation to the wireless network management device (see Won Fig. 4A, Fig. 4B, [0063], [0064] note the communication entity 300 receives the measurement to determine a coordination pattern for the eNB 120 to manage wireless resources of the UE 100).

Consider claim 3, Won teaches wherein the processing circuitry is further configured to: determine, based on a measurement result related to a plurality of wireless network management devices, a distribution of a statistical result of interferences from a neighboring wireless network on the plurality of wireless network management devices (see Won [0053], [0060] coordinating between multiple radio access points to determine the interference condition).

Consider claim 16, Won teaches wherein the electronic device is configured on a side of a C3 Instance (see Won [0038] note communication entity may be a radio network controller), and the wireless network management device comprises a Wireless Access System WAS or a Radio Local Area Network RLAN (see Won [0004], [0031] note Radio Access Network defined by 3GPP, LTE, EPC, etc).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won, and further in view of Pub No.: US 2019/0104489 (herein “Huang”).

Consider claim 15, Won fails to teach wherein the electronic device is configured on a side of a Spectrum Access System SAS or Co-existence Manager CxM, and the wireless network management device comprises a Citizens Broadband Radio Service Device CBSD.  Huang teaches spectrum sharing in CBSD networks (see Huang Fig. 1, [0050], [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won to include the recited teaching of Huang.  Such a modification would improve Won by to improve coexistence performance (see Huang [0005]). 
Allowable Subject Matter

Claims 4, 6, and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647